Title: To John Adams from C. W. F. Dumas, 24 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 24e. Janvr. 1783.

La maniere subite & imprévue dont on a reçu ici la nouvelle de la signature des Préliminaires par toutes les autres Puissances belligérentes, sans que celui qui tient le plus à coeur ici ait été fixé, a d’abord consterné nos Amis; mais après être revenus de leur premiere Surprise, Mr. Van Berkel, à la requisition & Sur les instances de Mr. le Grand-Pensionaire, dans une conférence secrete, a proposé un moyen, Sans doute le plus noble & le plus solide, pour parvenir au but desiré & desirable à tous. Mr. le Gd. Pre. l’a Saisi avec empressement; & l’on est convenu, que Mr. Van Berkel me prieroit de leur part, de consulter Votre Excellence en toute diligence sur ce moyen, que voici:
“Pour accélérer la Négociation de la paix générale, & pour prévenir les discussions ultérieures entre L. H. P. & la Grande Bretagne sur le point de la Navigation libre & illimitée, on demande à Mr. Adams, s’il se trouve assez autorisé de la part du Congrès, pour accéder au Traité de la Neutralité armée déjà conclu entre quelques Puissances belligérentes de l’Europe, ou pour entrer dans une pareille Négociation avec l’Espagne, la France, & les Pays-Bas Unis?”
“Dans l’un & l’autre cas, L. H. Puissances pourroient faire la même proposition à la France & à l’Espagne, afin de prévenir les discussions sur le point de la Liberté des mers, qui pourroient arrêter la paix générale; & pour mettre la République en état de faire sa paix avec la Grande-Bretagne, qui pourroit être retardée par des difficultés que pourroient rencontrer des stipulations particulieres, ou des arrangemens à faire avec l’Angleterre sur ce point.”
“Le Traité définitif entre l’Angleterre & la République pourroit alors se faire sous la Réserve du Droit primitif de toutes les Nations, qui se trouvent dans l’exercice de ce Droit, à moins qu’ils ne s’en soient départis par des Traités particuliers au sujet de Contrebandes reconnues pour telles par les Contractants respectifs.”
“Mr. Adams est prié instam̃ent, de communiquer ses idées sur ce point le plutôt possible, & d’y ajouter ses réflexions sur les moyens d’avancer une telle Négociation & d’acheminer la paix générale. Car il paroît, qu’en attendant, la république pourroit accéder à l’Armistice, qui devra résulter de la signature des préliminaires de paix entre les autres Puissances belligerentes, & traiter avec l’Angleterre sur tous les autres points en question.”
Vous êtes le Maître, Monsieur, Si vous le jugez à propos, de conférer aussi là-dessus ministériellement avec Mr. Brantzen.
Il ne me reste plus, que de vous présenter les complimens & tout ce qui se peut penser de plus cordial de la part de Mr. Van Berkel qui vient de me quitter, pour me laisser écrire tout ce que dessus. Je Suis avec un très grand respect, Monsieur, De Votre Excellence / le très humble & très obeissant / serviteur
C W. f. Dumas
 
Translation
Sir
The Hague, 24 January 1783

The sudden and unexpected news that the preliminaries had been signed by all the other belligerent powers, but without the point deemed here most essential having been settled, initially alarmed our friends. But after they had recovered from their surprise, Mr. Van Berckel, at the request and urging of the grand pensionary and in a secret meeting, proposed a means, doubtless the noblest and most solid, by which to attain an end desired by and desirable to all. The grand pensionary embraced it eagerly, and it was agreed that Mr. Van Berckel would ask me to consult your excellency with all possible speed on their behalf. Here is the text of the proposal:
“To hasten the negotiation of a general peace, and to avoid further discussions between their High Mightinesses and Great Britain on the matter of free and unlimited navigation, we ask Mr. Adams if he is authorized by Congress to accede to the Treaty of Armed Neutrality already concluded between some European belligerent powers, or to enter into a parallel negotiation with Spain, France, and the Netherlands?
“In either case, their High Mightinesses could make the same proposal to France and Spain in order to forestall discussions on the point of freedom of the seas, which would impede the general peace; and place the republic in the position of making its peace with Great Britain, which would be delayed by difficulties that would be encountered from the particular stipulations or arrangements to be made with England on this point.
“The definitive treaty between England and the Republic could then be made contingent upon the customary law of all nations that find through the exercise of this law the means to depart from it by particular treaties on the subject of contraband goods recognized as such by the respective contracting parties.
“Mr. Adams is asked to communicate his ideas on this point as soon as possible; and also his thoughts on how best to further such a negotiation and bring about a general peace. For it seems that in the meantime the Republic could accede to the Armistice, which must necessarily result from the signature of preliminary peace accords between the other belligerent powers, and treat with England on all the other points in question.”
You are at liberty, sir, if you judge it appropriate, to confer on the matter, ministerially, with Mr. Brantsen.
The only remaining task is to present the compliments and most cordial sentiments of Mr. Van Berckel, who has just left me, so that I could write the above. I am with great respect, sir, your excellency’s very humble and very obedient servant
C. W. f. Dumas
